                               MINUTE ORDER



 CASE NUMBER:           CRIMINAL NO. 18-00039 LEK
 CASE NAME:             USA vs. James Wayne Shamblin


      JUDGE:      Leslie E. Kobayashi          DATE:            2/27/2020

COURT ACTION: EO: COURT ORDER GRANTING THE GOVERNMENT’S
MOTION TO FILE ITS MEMORANDUM IN OPPOSITION TO DEFENDANT’S
FOURTH PRETRIAL MOTION ONE-DAY LATE

      On February 14, 2020, Defendant James Wayne Shamblin (“Defendant”) filed a
motion requesting a Franks hearing for search warrants SW2017-AH-0032 and SW2017-
AH-0033 (“Fourth Pretrial Motion”). [Dkt. no. 130.] On February 27, 2020, Plaintiff the
United States of America (“the Government”) filed a motion requesting permission to file
its memorandum in opposition to Defendant’s Fourth Pretrial Motion one-day late
(“Motion”). [Dkt. no. 144.] The Government’s Motion is HEREBY GRANTED. The
Government’s memorandum in opposition to Defendant’s Fourth Pretrial Motion is due
February 27, 2020.

      IT IS SO ORDERED.



Submitted by: Agalelei Elkington, Courtroom Manager
